IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-20861
                         Conference Calendar



EUGENE EARL JORDAN,
                                           Plaintiff-Appellant,

versus

JANET MALONE SANDERS,
                                           Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-99-CV-1470
                       --------------------
                          August 21, 2001

Before KING, Chief Judge, and POLITZ and PARKER, Circuit Judges.

PER CURIAM:*

     Eugene Earl Jordan, Texas prisoner # 693703, proceeding pro

se and in forma pauperis, appeals the district court’s dismissal

of his 42 U.S.C. § 1983 complaint.    Jordan contends that the

court reporter omitted the presentence investigation report from

the state appellate record and deprived him of the opportunity to

present the reversible errors attendant to his conviction to the

state court on appeal.

     We review the dismissal of a prisoner’s civil rights

complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i) for an

abuse of discretion.     See Berry v. Brady, 192 F.3d 504, 507 (5th

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 00-20861
                                 -2-

Cir. 1999).   We review de novo a 28 U.S.C. § 1915(e)(2)(B)(ii)

dismissal for failure to state a claim upon which relief can be

granted.   See Berry, 192 F.3d at 507.

     A prisoner may not recover damages for 42 U.S.C. § 1983

claims that question the validity of a conviction because such

claims are not cognizable until the prisoner has demonstrated

that his conviction or sentence has been reversed on direct

appeal, expunged by executive order, declared invalid by an

authorized state tribunal, or called into question by a federal

court’s issuance of a writ of habeas corpus under 28 U.S.C.

§ 2254.    Heck v. Humphrey, 512 U.S. 477, 486-87 (1994).   Jordan’s

42 U.S.C. § 1983 allegations question the validity of his

conviction; thus, his 42 U.S.C. § 1983 claim is not cognizable.

See Heck, 512 U.S. at 486-87.

     Jordan’s appeal is without arguable merit, is frivolous, and

is DISMISSED.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983); 5TH CIR. R. 42.2.   The dismissal of Jordan’s appeal and the

district court’s dismissal count as two “strikes” under 28 U.S.C.

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 387-88 (5th

Cir. 1996).   We caution Jordan that once he accumulates three

strikes, he may not proceed IFP in any civil action or appeal

filed while he is incarcerated or detained in any facility unless

he is under imminent danger of serious physical injury.     See 28

U.S.C. § 1915(g).

     APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING ISSUED.